Citation Nr: 1336436	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-37 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel board hearing at the RO.  A transcript of the hearing has been associated with the claims file.  

The Veteran's Virtual VA folder shows no documents relevant to the present appeal.  


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is attributable to acoustic noise trauma during his active military service.  

2. The Veteran's current tinnitus is attributable to acoustic noise trauma during his active military service.  


CONCLUSIONS OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 3.385 (2012).  

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In regard to element (1), current disability, the Veteran was shown to have bilateral hearing loss for VA purposes and tinnitus at a September 2008 VA examination.  See 38 C.F.R. § 3.385.  This element is satisfied.

In regard to element (2), in-service incurrence, the Board finds that despite the fact that service treatment records for both the Veteran's period of active duty are silent for complaints or findings for hearing loss or tinnitus, the Veteran's military occupational specialty of infantryman makes credible his assertions of being exposed to acoustic trauma in service.  This element is satisfied. 

The evidence relating to element (3), causal relationship, consists of a VA examiner's opinion in September 2008 and a VA treatment record printed in June 2008.  The VA examiner stated that the Veteran's hearing loss and tinnitus were "not caused by or a result of military noise exposure."  The VA treatment record, in contrast, states that the Veteran's "military noise exposure is more likely as not a contributing factor to [his] hearing impairment."

Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The Veteran's statements and post-service medical records are consistent with his claim.  The medical evidence reveals divergent opinions as to whether the Veteran's service caused his current hearing loss and tinnitus.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  This point has been attained. 

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss and tinnitus will be granted.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


